DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/20/2022 and 08/19/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-8, 10-11, 13-14 of U.S. Patent No. 11,381,443 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasoning:
 	Regarding claim 1, by omitting the terms of “another UE” and “allocated to the PSSS/PSBCH/SSSS per OFDM symbol” and further changing from “the transmission power of the PSSS in the first OFDM symbol is different from the transmission power of the PSBCH in the second OFDM symbol” to -- the transmission power of the PSSS in the first OFDM symbol is the same as the transmission power of the PSBCH in the second OFDM symbol --, the combinations of claims 1, 3 and 4 in U.S. Patent No. 11,381,443 B2 is directed to substantially same invention as claim 1 of the instant application.
 	Regarding claim 2, by omitting the terms of “another UE” and “allocated to the PSSS/PSBCH/SSSS per OFDM symbol”, the combinations of claims 1, 3 and 4 in U.S. Patent No. 11,381,443 B2 is directed to substantially same invention as claim 2 of the instant application.
 	Regarding claim 3, by the same omissions and changes as claim 1, the combinations of claims 1, 3 and 4 in U.S. Patent No. 11,381,443 B2 is directed to substantially same invention as claim 3 of the instant application.
 	Regarding claim 4, by the same omissions and changes as claim 1, the combinations of claims 1-4 in U.S. Patent No. 11,381,443 B2 is directed to substantially same invention as claim 4 of the instant application.
 	Regarding claim 5, by the same omissions and changes as claim 1, the combinations of claims 1, 3-5 in U.S. Patent No. 11,381,443 B2 is directed to substantially same invention as claim 5 of the instant application.
 	Regarding claim 6, by the same omissions and changes as claim 1, the combinations of claims 1, 3, 4 and 7 in U.S. Patent No. 11,381,443 B2 is directed to substantially same invention as claim 6 of the instant application.
 	Regarding claim 7, by the same omissions and changes as claim 1, the combinations of claims 1, 3, 4 and 8 in U.S. Patent No. 11,381,443 B2 is directed to substantially same invention as claim 7 of the instant application.
 	Regarding claim 8, by the same omissions and changes as claim 1, the combinations of claims 1, 3, 4 and 10 in U.S. Patent No. 11,381,443 B2 is directed to substantially same invention as claim 8 of the instant application.
 	Regarding claim 9, by omitting the terms of “another UE” and “allocated to the PSSS/PSBCH/SSSS per OFDM symbol” and further changing from “the transmission power of the PSSS in the first OFDM symbol is different from the transmission power of the PSBCH in the second OFDM symbol” to -- the transmission power of the PSSS in the first OFDM symbol is the same as the transmission power of the PSBCH in the second OFDM symbol --, the combinations of claims 11, 13 and 14 in U.S. Patent No. 11,381,443 B2 is directed to substantially same invention as claim 9 of the instant application.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146. The examiner can normally be reached Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465